Citation Nr: 0619394	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  02-15 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a service connection for post traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ron Settle, Legal Intern 


INTRODUCTION

The appellant served in the Army from February 1966 to 
November 1967.  The claim at issue comes from the Board of 
Veteran's Appeals (Board) from a August 2001 rating decision.  

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence to establish 
that the claimed stressors occurred. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he suffers from PTSD as a result 
of the stresses of war-time service, including watching the 
death of fellow serviceman.  

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The report of an August 2003 VA examination includes a 
diagnosis of PTSD.  In this case, however, the record 
reflects the veteran served as a light truck driver, and 
there is no record of any awards or commendations showing the 
veteran engaged in combat, such as a Purple Heart or Combat 
Infantryman Badge.  Therefore, there must be credible 
supporting evidence that the claimed in-service stressor 
actually occurred. 

In a May 2001 letter, the veteran responded to an October 
2000 RO request for more detailed stressor information by 
providing general information regarding certain incidents.  
At a December 2003 hearing, the appellant outlined two in-
service stressor incidents.  He claimed that on one of his 
missions he ran over a man and a little girl on a motorcycle.  
He claims that he continued to be bothered by the "way [he] 
took her head out between the doors or the tires."  The 
appellant also claimed that he witnessed two people get blown 
up as the appellant's convoy was crossing a pontoon bridge.  
The appellant described having to clean the soldier's body 
parts and guts off of the windshield.  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The Board cannot accept the August 2003 diagnosis as based on 
a confirmed stressor because the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy during service and the record does not 
otherwise contain independent evidence which confirms the 
veteran's account of his in-service stressors.  Without 
specific identifying information such as dates, places, 
and/or names of individuals involved in the alleged stressor 
events, there is no way the events can be corroborated.  

The Board has concluded that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy and, absent independent verification of 
the reported in-service stressors, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD and it must be denied. 

Duty to notify and assist

Finally, the Board finds that VA has satisfied all duties to 
notify and assist the veteran with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  VA made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The RO sent correspondence to the 
veteran in October 2000 and May 2003 which discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, and the pertinent laws and 
regulations.  Although the notice was not provided prior to 
adjudication of the claim, the veteran does not argue that 
the timing of the notice caused him any prejudice.  He was 
afforded an opportunity to present evidence, and VA 
readjudicated the case in the supplemental statement of the 
case issued in July 2003.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(2006).  Although the record reflects that the RO has not 
provided notice with respect to the degree of disability or 
effective-date elements of the claim for service connection, 
any question as to those elements is moot as the Board is 
denying the claim.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for PTSD is denied.





____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


